Case 9:20-md-02924-RLR Document 2940 Entered on FLSD Docket 03/04/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                     MDL No. 2924
    PRODUCTS LIABILITY                                                              20-MD-2924
    LITIGATION
                                                       JUDGE ROBIN L. ROSENBERG
    THIS DOCUMENT RELATES TO:                 MAGISTRATE JUDGE BRUCE E. REINHART
    ALL ACTIONS

       NOTICE OF FILING UNSEALED PORTIONS OF PLAINTIFFS’ DISCOVERY
       DISPUTE MEMORANDUM PER PTO NO. 32 FOR MARCH 2, 2021 HEARING

          Please take notice that the following documents are being filed with the Court today as

   attachments to this Notice of Filing Unsealed Portions of Plaintiffs’ Discovery Dispute

   Memorandum Per PTO No. 32 for the March 2, 2021 hearing:

          Plaintiffs’ Opposition to Motion for Protective Order – Storage & Transport 30(b)(6)

          Plaintiffs’ Opposition to Motion for Protective Order – Manufacturing 30(b)(6)

          Plaintiffs’ Opposition to Motion for Protective Order – Pharmacovigilance 30(b)(6)

          Chart of Objections on Manufacturing Notice

          Chart of Objections on Pharmacovigilance Notice

          Chart of Objections on Storage & Transport Notice

   Dated: March 4, 2021                 Respectfully submitted,

                                                /s/ Michael L. McGlamry
                                                Michael L. McGlamry
                                                POPE McGLAMRY, P.C.
                                                3391 Peachtree Road, NE, Suite 300
                                                Atlanta, GA 30326
                                                Ph: 404-523-7706
                                                Fx: 404-524-1648
                                                efile@pmkm.com
Case 9:20-md-02924-RLR Document 2940 Entered on FLSD Docket 03/04/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 4, 2021, a true and correct copy of the foregoing Notice of

   Filing Unsealed Portions of Plaintiffs’ Discovery Dispute Memorandum Per PTO No. 32

   for March 2, 2021 Hearing was electronically filed with the Clerk of the Court and served

   using the CM/ECF system.

                                               Respectfully submitted,

                                               /s/ Michael L. McGlamry
                                               Michael L. McGlamry
                                               POPE McGLAMRY, P.C.
                                               3391 Peachtree Road, NE, Suite 300
                                               Atlanta, GA 30326
                                               Ph: 404-523-7706
                                               Fx: 404-524-1648
                                               efile@pmkm.com
